FILED
                              NOT FOR PUBLICATION                           FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 SERGIO SAMANO REYES; SUSANA                       No. 05-75154
 MARTINEZ MOJICA,
                                                   Agency Nos. A095-876-514
               Petitioners,                                    A095-876-515

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Sergio Samano Reyes and Susana Martinez Mojica, spouses and natives and

citizens of Mexico, petition for review the Board of Immigration Appeals’ order

affirming an immigration judge’s (“IJ”) decision to pretermit their applications for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo questions of law, Martinez-Garcia v. Ashcroft, 366 F.3d 732, 733 (9th Cir.

2004), and we deny the petition for review.

       The agency properly deemed Petitioners’ applications for cancellation of

removal abandoned after they failed to file them by the deadline set by the IJ. See

8 C.F.R. § 1003.31(c) (authorizing IJs to set filing deadlines and stating that an

application not filed by the deadline “shall be deemed waived”); see also Matter of

R-R-, 20 I. & N. Dec. 547, 549 (BIA 1992) (“The Board has long held that

applications for benefits under the Act are properly denied as abandoned when the

alien fails to timely file them.”).

       PETITION FOR REVIEW DENIED.




NHY/Research                               2                                    05-75154